EXHIBIT 10.2

NEWPAGE CORPORATION

July 27, 2007

Mr. Charles J. Aardema

5315 Oakbrook Dr.

Fairfield, OH 45014

Dear Chuck:

The purpose of this letter agreement (“Agreement”) is to acknowledge and set
forth the terms of our agreement regarding the termination of your employment
under the Employment Letter Agreement between NewPage Corporation (“Company”)
and you dated May 2, 2005 (“Employment Agreement”). Capitalized terms defined in
the Employment Agreement have the same meaning when used in this Agreement
unless otherwise indicated.

 

1. You confirm that your last day of employment with the Company will be
August 31, 2007 (“Termination Date”). Effective as of the Termination Date, you
will be deemed to have resigned from your position as Vice President, Human
Resources and Communications of the Company. In addition, effective as of the
Termination Date, you will be deemed to have resigned from all other offices,
directorships, and fiduciary capacities held with or on behalf of the Company
and its subsidiaries and affiliates or any with benefit plan sponsored by any of
them. Except as set forth in this Agreement, the Employment Agreement and the
Term (as defined in the Employment Agreement) will terminate on the Termination
Date.

 

2. In consideration of the performance of your obligations in this Agreement and
in full satisfaction of the Company’s obligations to you pursuant to the
Employment Agreement and otherwise, but subject to Paragraph 3 below:

 

  (a) The Company will pay you accrued but unpaid Base Salary through the
Termination Date, payable in accordance with the Company’s normal payroll
practices.

 

  (b) The Company will pay you $325,625 (i.e., two times your Annual Base Salary
minus the original purchase price paid by you for your Paper Class A Common
Percentage Interests).

 

  (c) The Company will pay you $12,733 for 17 days of accrued but unused 2007
vacation.



--------------------------------------------------------------------------------

Mr. Charles J. Aardema

July 27, 2007

 

  (d) Bonus compensation, if any, for 2007 will be determined at the end of
2007. If a bonus is payable under the Profit Sharing Plan, the amount of the
bonus will be prorated based on your Termination Date. Any bonus earned under
the Profit Sharing Plan or awarded under the Performance Excellence Plan will be
paid at the same time as to other members of the NewPage Senior Leadership Team.

 

  (e) If on or before December 31, 2007, NewPage Holding Corporation or one of
its subsidiaries executes a definitive agreement for an acquisition of the type
described in Section 10(IV) of the Employment Agreement and that acquisition is
subsequently completed, the Company will pay you $194,750 at the end of the
month in which the acquisition is completed or January 31, 2008, whichever is
later.

 

  (f) The Company will continue to provide you welfare benefits under the
Company’s welfare benefit plans for 24 months following the Termination Date, so
long as you continue to pay the employee cost sharing payments in connection
with those benefits. If you elect to continue to receive benefits under the
Company’s welfare benefits plans while you are employed by another employer, the
welfare benefits under the Company’s welfare benefit plans will be secondary to
those provided under the welfare benefit plans of your new employer.

 

  (g) The Company will provide you at its expense with outplacement services
through Right Management, for a period of up to one year following the
Termination Date.

 

  (h) You will receive all other accrued vested benefits to which you are
entitled under the terms of the Company’s employee benefit plans in accordance
with the provisions of those plans.

 

3. The Company’s obligations under Paragraphs 2(b) through 2(g) above are
contingent upon your signing and not revoking the form of General Release
attached to this Agreement as Appendix A (the “Release”). The Company will make
the payments described in Paragraphs 2(b) through 2(d) in a lump sum to you
following expiration of the applicable revocation period contained in the
Release and will make the payment described in Paragraph 2(e) if and when the
conditions in that Paragraph and in this Paragraph 3 are satisfied.

 

4. Sections 6, 7 and 8 of the Employment Agreement will remain in full force and
effect subsequent to the Termination Date and will survive the termination of
the Employment Agreement. You represent and warrant that you have complied with
the provisions of Section 7 of the Employment Agreement as of the date you
execute this Agreement.

 

2



--------------------------------------------------------------------------------

Mr. Charles J. Aardema

July 27, 2007

 

5. All payments by the Company described in this Agreement will be reduced by
all applicable taxes and other amounts that the Company is required to withhold
under applicable law.

 

6. The Company acknowledges and agrees that the payments provided in this
Agreement are not subject to mitigation or offset.

 

7. This Agreement will be binding upon and inure to the benefit of you and the
Company and your and its respective affiliates, predecessors, successors,
personal representatives, and assigns.

 

8. This Agreement and the Release represent the entire agreement of the parties
with respect to its subject matter, superseding all prior agreements,
understandings, discussions, or communications concerning this Agreement or its
subject matter, and may be modified or amended only in writing signed by you and
by an authorized representative of the Company.

 

9. Either party’s waiver of any breach of this Agreement by the other party or
failure to exercise any available right or remedy will not be deemed a waiver of
any further breach of this Agreement by either party or as precluding the
availability of that right or remedy on a different occasion.

 

10. If any provision of this Agreement is declared invalid or unenforceable by a
count of competent jurisdiction, such invalidity or unenforceability shall not
affect or impair the remaining provisions of this Agreement.

 

11. This Agreement will be governed by the laws of the State of New York without
regard to principles of conflicts of law.

 

NEWPAGE CORPORATION By:  

/s/ Mark A. Suwyn

Name:   Mark A. Suwyn Title:   Chairman and CEO ACCEPTED AND AGREED:

/s/ Charles J. Aardema

Charles J. Aardema Date:   July 27, 2007

 

3



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
Charles J. Aardema (“Executive”), individually and on behalf of his respective
heirs, executors, administrators, representatives, agents, attorneys and assigns
(the “Executive Releasor”), hereby irrevocably, fully and unconditionally
releases and forever discharges NewPage Corporation, (the “Company”) and its
affiliated companies, parents, subsidiaries, predecessors, successors, assigns,
divisions, related entities and all of their present employees, officers,
directors, trustees, shareholders, members, partners (as applicable), agents,
investors, attorneys and representatives (the “Company Released Parties”), from
any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever which the Executive Releasor, has, or may hereafter have
against the Company Released Parties or any of them arising out of or by reason
of any cause, matter or thing whatsoever from the beginning of the world to the
date hereof, including without limitation any and all matters relating to
employment with the Company and its subsidiaries or affiliates, and the
cessation thereof, and all matters arising under any federal, state or local
statute, rule or regulation or principle of contract law or common law,
including but not limited to the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. and applicable labor and
employment laws of the states of New York and Ohio. Notwithstanding the
foregoing, the Executive’s release described herein shall be subject to the
Company’s compliance with its obligations under Section 5.2 of the Employment
Letter Agreement between the Company and the Executive, dated as of May 2, 2005
(the “Employment Agreement”) and nothing contained herein shall release the
Company Released Parties from any obligations under any agreement relating to
the grant, holding or disposition of equity, including, without limitation any
equity purchase and/or any equityholders agreements. Notwithstanding the
foregoing, Executive does not release and shall retain any claim (1) for
indemnification and defense pursuant to the charter documents and bylaws of the
Company or any Company Released Party, and (ii) under any insurance coverage
available to Executive under any director’s and officer’s insurance policy or
similar policy maintained by the Company or any Company Released Party.

In consideration of the obligations and representations of Executive, the
Company hereby irrevocably, fully and unconditionally releases and forever
discharges the Executive, from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which the Company, has, or
may hereafter have against the Executive arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, including without limitation any and all matters relating to employment
with the Company and its subsidiaries or affiliates, and the cessation thereof,
other than any obligations of the Executive or terms set forth in Sections 6, 7,
8, and 10.10 of the Employment Agreement, which shall survive, and all matters
arising under any federal, state or local statute, rule or regulation or
principle of



--------------------------------------------------------------------------------

contract law or common law. Notwithstanding the foregoing, the Company does not
waive or release Executive from any obligations under this General Release or
liability to Company Released Parties for any claims such Company Released
Parties may have against the Executive arising out of the Executive’s gross
negligence or willful misconduct.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for twenty-one (21) days from the date he received
a copy. If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

Executive may revoke this General Release after signing it by giving written
notice to the General Counsel of the Company, within seven (7) days after
signing it. This General Release, provided it is not revoked, will be effective
on the eighth (8th) day after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation. Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this General Release as of August 31, 2007.

 

EXECUTIVE     NEWPAGE CORPORATION

/s/ Charles J. Aardema

    By:  

/s/ Douglas K. Cooper

Name:   Charles J. Aardema       Douglas K. Cooper         Vice President and
General Counsel

 

2